internal_revenue_service number release date index number 408a --------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp2 plr-113148-15 date date legend decedent taxpayer date a date b service provider ira account roth_ira account dear ------------------- -------------------------------------- --------------------- --------------------------- ------------------- -------------- --------------------------------------------------- --------------------------------------------------- this responds to your date request for a ruling under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent and taxpayer were married on date a and remained married at the time of decedent’s death on date b at the time of his death decedent maintained ira account and roth_ira account with service provider and because the sole beneficiary of these accounts was deceased decedent’s estate was replaced as the sole plr-113148-15 beneficiary of the accounts under the terms of service provider’s account agreements with decedent decedent died intestate and taxpayer was the sole heir and administrator of the estate as decedent’s surviving_spouse taxpayer elected to treat both accounts as her own and directed service provider to redesignate the accounts accordingly taxpayer requests the following rulings that taxpayer will be treated for purposes of sec_408 of the code as payee or distribute of the proceeds from ira account and roth_ira account that ira account and roth_ira account will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer that taxpayer is eligible to roll over the proceeds from ira account and roth_ira account to an ira and a roth_ira respectively set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the 60th day the proceeds are received by taxpayer and that taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution of ira account and roth_ira account is made any portion of the proceeds distributed from ira account and roth_ira account that are timely rolled over to an ira and roth_ira respectively set up and maintained in taxpayer’s name with respect to your ruling requests sec_408a of the code provides that except as provided in such section a roth_ira shall be treated for tax purposes in the same manner as an individual_retirement_plan defined in sec_7701 of the code as an individual_retirement_account or individual_retirement_annuity under sec_408 or sec_408 sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides that for purposes of that section the term qualified_rollover_contribution includes a rollover_contribution to a roth_ira from another such account sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code plr-113148-15 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira acquired by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust generally if the proceeds of a decedent's ira pass through a third party eg a_trust or an estate and then are distributed to the decedent's surviving_spouse the surviving_spouse will be treated as having received the ira proceeds from the third party and not from the decedent's ira thus generally a surviving_spouse will not be eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as fiduciary of the decedent's_estate has the sole authority and discretion to pay the ira proceeds to herself in such a case when the surviving_spouse actually receives the plr-113148-15 ira proceeds the surviving_spouse may roll over the amounts into an ira set up and maintained in her own name within days the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into the spouse’s own ira even if the spouse is not the sole beneficiary of the decedent's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case decedent’s interest in ira account and roth_ira account passed to his estate taxpayer is both the administrator of the estate and its sole heir with the right to direct any and all amounts from the estate without restriction under this set of circumstances no third party can prevent taxpayer from receiving the proceeds of ira account and roth_ira account and from rolling over the full amount of ira account and roth_ira account into ira and roth_ira accounts set up and maintained in the name of the taxpayer in addition as decedent’s surviving_spouse taxpayer elected to treat both accounts as her own and directed service provider to redesignate the accounts accordingly therefore with respect to your ruling requests we conclude that taxpayer will be treated for purposes of sec_408 of the code as payee or distribute of the proceeds from ira account and roth_ira account ira account and roth_ira account will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer taxpayer is eligible to roll over the proceeds from ira account and roth_ira account to an ira and a roth_ira respectively set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the 60th day after the proceeds are received by taxpayer and taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution of ira account and roth_ira account is made any portion of the proceeds distributed from ira account and roth_ira account that are timely rolled over to an ira and roth_ira respectively set up and maintained in taxpayer’s name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto plr-113148-15 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely s keith kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt government entities cc
